Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tracy Lynn Petty appeals the district court’s order denying relief on her motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We find no reversible error and we thus affirm for the reasons stated by the district court. United States v. Petty, No. 3:04-cr-00250-RJC-CH-5, 2008 WL 3992165 (W.D.N.C. Aug. 27, 2008). We deny Petty’s motion for appointment of counsel, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.